DETAILED ACTION
Remarks
The amendment after Notice of Allowance filed on 04/21/2022 under 37 CFR 1.312 has been entered with respect to the amendments made for Claims 1, 6, 12, 15, 17, and 23. 

EXAMINER’S AMENDMENT
An examiner' s amendment to the record appears below. Should the changes and/or
additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR
1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the
payment of the issue fee.
Authorization for this examiner’ s amendment was given in an interview with ADAM
DENMEAD on 03/16/2022.

The application has been amended as follows:
Regarding Claim 1 line 4, “a cylindrical side-wall,” has been amended to be “a cylindrical side wall,”. This is a newly added amendment due to a grammatical error.  
Regarding Claim 1 line 4, “the cylindrical sidewall comprises” has been amended to be “the cylindrical side wall comprises”.

Regarding Claim 4 line 2, “an outer cylindrical sidewall” has been amended to be “the
cylindrical side wall”.

Regarding Claim 5, the limitation of line 2: “an outer cylindrical sidewall having at least
one annular rib; and”, was removed.

Regarding Claim 12 line 6, “a cylindrical side-wall” has been amended to “a cylindrical side wall”. This is a newly added amendment due to a grammatical error.
Regarding Claim 12 lines 6-7, “the cylindrical sidewall comprises” has been amended to
be “the cylindrical side wall comprises”.
Regarding Claim 12 line 17, “form the injection” has been amended to be “from the injection”.  This is a newly added amendment due to a grammatical error.

Regarding Claim 15 line 2, “an outer cylindrical sidewall” has been amended to be “the
cylindrical side wall”.

Regarding Claim 16, the limitation of line 2: “an outer cylindrical sidewall having at least
one annular rib; and”, was removed.

Regarding Claim 23 line 5, “a cylindrical sidewall” has been amended to be “a cylindrical side wall”.
Regarding Claim 23 line 6, “the cylindrical sidewall” has been amended to be “the cylindrical side wall”.

Allowable Subject Matter
Claims 1-7, 9, 11-18, 20, 22-23, and 25 allowed.
Regarding Claim 1, the closest prior art of record, Wagner et al., (US 2005/0182371), while disclosing a plunger, a support ring with a conical cap, a cover having a second conical cap and a cylindrical side wall with at least one annular rib, does not disclose or render obvious, alone or in combination with the other prior art of record, wherein the at least one annular rib is radially outwardly deflected against an inner wall of a syringe barrel when the angle [between the distal portion of the first conical cap and the proximal portion of the second conical cap] is smaller, nor teaches the angle between the first and second conical caps is smaller when the plunger is under pressure from an injection than when the plunger is not under pressure from an injection. Therefore, the combination of these specific features with ALL of the claimed limitations are thus rendered non-obvious by the closest prior art to record, and the claim is therefore allowable.
Claims 2-7, 9 and 11 depend upon Claim 1, therefore are also allowable.
Regarding Claim 12, the closest prior art of record, Wagner et al., (US 2005/0182371), while disclosing a syringe with a barrel, a plunger having a support ring with a conical cap, a cover having a second conical cap and a cylindrical side wall with at least one annular rib, does not disclose or render obvious, alone or in combination with the other prior art of record, wherein the at least one annular rib is radially outwardly deflected against an inner wall of a syringe barrel when the angle [between the distal portion of the first conical cap and the proximal portion of the second conical cap] is smaller, nor teaches the angle between the first and second conical caps is smaller when the plunger is under pressure from an injection than when the plunger is not under pressure from an injection. Therefore, the combination of these specific features with ALL of the claimed limitations are thus rendered non-obvious by the closest prior art to record, and the claim is therefore allowable.
Claims 13-18, 20, and 22 depend upon Claim 12, therefore are also allowable.
Regarding Claim 23, the closest prior art of record, Wagner et al., (US 2005/0182371), while disclosing a method of making a plunger comprising providing a support ring with a conical cap, a cover having a second conical cap and a cylindrical side wall with at least one annular rib, does not disclose or render obvious, alone or in combination with the other prior art of record, wherein the at least one annular rib is radially outwardly deflected against an inner wall of a syringe barrel when the angle [between the distal portion of the first conical cap and the proximal portion of the second conical cap] is smaller, nor teaches the angle between the first and second conical caps is smaller when the plunger is under pressure from an injection than when the plunger is not under pressure from an injection. Therefore, the combination of these specific features with ALL of the claimed limitations are thus rendered non-obvious by the closest prior art to record, and the claim is therefore allowable.
Claim 25 depend upon Claim 23, therefore are also allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIDAH HUSSAIN whose telephone number is (571)272-8612.  The examiner can normally be reached on M-Th 7:00-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/N.H./
Examiner, Art Unit 3783                    
/BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783